 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDHost International,Inc.andHotel,Restaurant Em-ployees&Bartenders'Union,Local 5,AFL-CIO,Petitioner.Case 37-RC-1678February 10, 1972DECISION ON REVIEWANDCERTIFICATION OF RESULTS OF ELECTIONBY MEMBERSFANNING, JENKINS, AND KENNEDYOn November 11, 1971, the Regional Director forRegion 20 issued a Supplemental Decision and Direc-tion of Second Election in the above-entitled proceed-ing in which he sustained the Petitioner's Objection toConduct Affecting the Election Results,' set aside theelection, and directed a second election. Thereafter, inaccordance with the National Labor Relations BoardRules and Regulations, as amended, the Employer fileda timely request for review of the Regional Director'sSupplemental Decision on the grounds,inter alia,thatin sustaining the Petitioner's initial objection, he de-parted from precedent.By telegraphic order dated December 9, 1971, theNational Labor Relations Board granted the Requestfor Review and postponed the second election pendingdecision on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the Regional Director's determina-tion under review, and makes the following findings:The facts are essentially undisputed. The electiontook place on September 14, 1971, on the Island ofOahu, Hawaii. The Employer's general manager, Rob-ert Lew, held meetings with groups of employees, rang-ing in number from 12 to 25: 1 on September 11, and9 on September 12, lasting 1 hour each, from noon to9 p.m. At each meeting Lew talked about the pricefreeze, job security, and the benefits offered by Host. Atseveral of the meetings, employees asked Lew aboutnegotiations which would take place if the Union werecertified as their bargaining representative. At one ofthe meetings, according to a witness, he responded thatIThe tally of ballots for the election showed that of approximately 227eligible voters, 86 cast ballots for and 116 castballots againstthe Petitioner,and 1 ballot was challenged A supplemental objection filed by the Petitionerwas overruled by theRegionalDirector"If the Union should comein, it is not a guarantee thatyour wagesare going to remainthe same," and that "ithad to be negotiated and that wemighthave to start outat $1.65 an hour." At anothermeeting,Lew stated "ifthe Union were elected in, the company would startnegotiations at $1.65 an hour [Lew's understanding ofthe Federalminimum wage,which in fact is $1.60]straight across the board." At another meeting Lewcommented that "he knew of a place that went Unionand came out of negotiations with the employees end-ing up with only four holidays." Another employeetestified Lew said: "If the Union got in that wagenegotiations would start at the federalminimum wage... he could not guarantee all benefits we have now."No witness testified that Lew said the Company wouldactually lower wages prior to negotiations if the Peti-tioner were certified.The Regional Director determined that Lew's re-marks clearly conveyed to all employees present threatsof loss of existing wages if they selected the Petitioneras their representative, and that such threats materiallyaffected the outcome of the election. The Employercontends that Lew's statements, in the context in whichthey were made, did not convey such threats but merelyindicated, in response to employee questions, the possi-ble consequences of negotiations.The Board in considering the impact on employeefree choice of "bargainingfrom scratch" statementslike those here involved, has distinguished circum-stances in which such remarks could reasonably beread in context as a threat to discontinueexistingbenefits from instances in which such remarks aremerelydescriptiveof the employer'sbargainingstrategy, designed to let employees know thatunioniza-tion does not mean automatic increases in benefits.' Inthe instant case, we find no background of employerconduct that might give a threatening color to the re-marks made. Accordingly, the objections are overruledand the results of the election are certified.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the valid voteshas not been cast for Hotel,Restaurant Employees &Bartenders' Union Local5,AFL-CIO,and that saidlabor organization is not the exclusive representative ofthe employees in the unit found appropriate within themeaning of Section 9(a) of the National Labor Rela-tions Act, as amended.'.RW, Inc,173 NLRB 1425,Trent Tube Co,147 NLRB 538195 NLRB No. 66